                        UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                                 MONROE DIVISION

 UNITED STATES OF AMERICA                        *     CRIMINAL NUMBER 3:18-cr-0321

 vs.                                             *     JUDGE TERRY A. DOUGHTY

 DERRICK ANTONIO HALL                            *     MAG. JUDGE KAREN L. HAYES

                        CERTIFICATE OF APPEALABILITY

       A final order having been filed in the above-captioned habeas case, the Court,

considering the record in this case, the requirements of 28 U.S.C. ' 2253, and the Supreme

Court=s decision in Slack v. McDaniel, 529 U.S. 473, 478 (2000), hereby finds that:

       The certificate of appealability is DENIED because the applicant has failed to show

that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.

       Monroe, Louisiana, this 12th day of December, 2019.




                                                     ______________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
